Citation Nr: 1146501	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for nephropathy with hypertension.

2.  Entitlement to an increased rating for diabetes mellitus with diabetic retinopathy, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial compensable evaluation for erectile dysfunction.

6.  Entitlement to a separate compensable evaluation for hypertension.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability.

8.  Entitlement to an effective date for an award of service connection for peripheral neuropathy of the lower extremities, prior to July 12, 2005.

9. Entitlement to an effective date for an award of service connection for post-traumatic stress disorder (PTSD), prior to December 23, 2008.

10.  Entitlement to an effective date for an award of special monthly compensation based on loss of use of a creative organ, prior to July 12, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated January 2006, the RO granted service connection for nephropathy with hypertension, evaluated as 30 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and for erectile dysfunction, evaluated as noncompensable.  The RO also granted special monthly compensation based on loss of use of a creative organ, and denied the Veteran's claim for an increased rating for diabetes mellitus.  The effective date of the ratings for the service-connected disabilities and for special monthly compensation was July 12, 2005.  

The Veteran has also disagreed with that part of an August 2009 rating decision that assigned December 23, 2008 as the effective date of an award of service connection for PTSD.  He also disagrees with a September 2009 rating action that denied his claim for a total rating.  

The issues of entitlement to an increased rating for nephropathy with hypertension, a separate compensable evaluation for hypertension, and a total rating based on individual unemployability due to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus with diabetic retinopathy does not result in any restriction of activities.

2.  Peripheral neuropathy of the left lower extremity is not more than mild.

3.  Peripheral neuropathy of the right lower extremity is not more than mild.

4.  The Veteran's erectile dysfunction has not resulted in deformity of the penis.

5.  The Veteran submitted a claim for an increased rating for diabetes on July 12, 2005.  

6.  The Veteran was first noted to have peripheral neuropathy when seen by a private physician on November 1, 2004.

7.  The Veteran submitted a claim for service connection for PTSD on April 22, 2008.  This claim was denied by the RO in July 2008, and the Veteran again sought service connection for PTSD in December 2008.

8.  The Veteran filed a claim for an increased rating for diabetes mellitus on July 12, 2005.

9.  Erectile dysfunction was first documented on the VA examination in October 2005.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus with diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2011).

5.  The criteria for an effective date of November 1, 2004, but no earlier, for an award of service connection for peripheral neuropathy of each lower extremity have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).

6.  The criteria for an effective date for an award of service connection for PTSD from April 22, 2008, but no earlier, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).

7.  The criteria for an effective date for an award of special monthly compensation based on loss of use of a creative organ, prior to July12, 2005, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in letters dated October 2005, November 2006, and April 2008, the VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection.  Two of these letters informed him of the evidence need for an increased rating.  In addition, the November 2006 letter advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the claims for an increased rating for peripheral neuropathy of each lower extremity and erectile dysfunction arise from the initial award of service connection for these disabilities.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The Veteran has not been specifically provided a VCAA notice regarding his appeal of the effective dates assigned for the grant of service connection for peripheral neuropathy of each lower extremity or special monthly compensation based on loss of use of a creative organ. The Court has held, however, that failure to comply with the notice requirement of the VCAA is not prejudicial to the Veteran if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In addition, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes Social Security Administration records, private and VA medical records, VA examination reports, and the testimony of the Veteran and his spouse at a hearing before the undersigned.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


	I.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).  

A.  Diabetes mellitus with retinopathy

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent evaluation may be assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The Veteran reported he was on insulin when he was examined by the VA in October 2005.  He saw a private physician in March 2008, and related he had noticed some gradual decrease in vision, particularly in the left eye.  Vision was 20/30 in each eye.  The impression was moderate nonproliferative diabetic retinopathy of both eyes.  A laser procedure was recommended for the left eye.  On VA examination of the eyes in May 2008, the Veteran asserted his vision was blurry sometimes.  He stated he had received laser treatment for the left eye about two months earlier.  

The evidence against the Veteran's claim includes the medical evidence of record.  The October 2005 VA examination reveals the Veteran reported no problems with hypoglycemia.  He stated diabetes did not affect his eyes.  It was indicated there was no functional impairment.  A funduscopic examination of each eye was within normal limits.  Following the examination, the physician concluded diabetes did not cause any restriction in the Veteran's activities.

The Veteran was seen by the VA for routine diabetic screening in June 2007.  It was indicated there was no diabetic retinopathy.

On VA examination of the eyes in May 2008, it was reported that corrected distant vision was 20/20 in each eye.  Corrected near vision was J1 in each eye.  The Board acknowledges this examination demonstrated he had bilateral proliferative diabetic retinopathy, but it was found to be mild.  

The Veteran was again examined by the VA in January 2009.  Corrected distant visual acuity was 20/20 in each eye.  Corrected near vision was J1 in the right eye and J2 in the left eye.  The right eye showed a normal fundus and no diabetic retinopathy.  The left eye revealed evidence of proliferative diabetic retinopathy and was inactive with laser marks to control  

The Veteran was afforded an examination for diabetes mellitus in January 2009.  There was no history of ketoacidosis and the Veteran indicated he experienced mild hypoglycemic reactions two to three times per month.  He said he generally feels light-headed and dizzy and takes a glucose tablet.  This generally relieved his symptoms promptly.  The Veteran stated he was otherwise asymptomatic concerning diabetes.  There was no restriction of activities related to diabetes.  Following the examination, it was reiterated the Veteran was able to engage in all activities of daily living without restriction.  

As noted above, in order to assign a higher rating for diabetes mellitus, the evidence must demonstrate that it causes restriction of activities.  In this case, at least two examiners have specifically concluded that the Veteran's diabetes has not resulted in any restriction of activity.  While the Veteran does have diabetic retinopathy, it was determined to be controlled in the left eye on the most recent VA examination.  He has not had any incapacitating episodes due to diabetic retinopathy, and a compensable evaluation based on visual acuity is not shown.  See 38 C.F.R. § 4.79 (2011).

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his diabetes mellitus with diabetic retinopathy.  In sum, the findings required for a 40 percent evaluation have not been shown.  

B.  Peripheral neuropathy 

An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

It is not disputed the Veteran has peripheral neuropathy of each lower extremity.  Private medical records reveal there was decreased monofilament sensation bilaterally in November and December 2004, and again when the Veteran was seen in March 2005.  When the Veteran was examined by the VA in October 2005, sensory function was abnormal, with findings of decreased pinprick in the legs and feet.  Lower extremity reflexes revealed knee jerk to be 2+ and ankle jerk to be 1+ bilaterally.    

A VA neurological examination in May 2008 demonstrated temperature sense was decreased in a stocking distribution.  Sensory was intact to fine touch and position.  Vibration sense was mildly impaired in the ankles.  The assessment was peripheral neuropathy with mild sensory loss in the feet.  

The Veteran was seen by a private physician in July 2008.  It was noted he was able to appreciate monofilament without any problem in each lower extremity.  

The Veteran was again afforded a VA neurology examination in January 2009.  Sensory was intact to fine touch and position.  Temperature sense was decreased in the right foot, and vibration sense was mildly impaired at the ankles.  The assessment was the Veteran had mild sensory loss in the feet due to diabetic polyneuropathy.  

The only evidence supporting the Veteran's claim consists of his statements.  In contrast, the Board concludes the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of peripheral neuropathy in each lower extremity.  The evidence establishes that peripheral neuropathy is not more than mild in severity.  

C.  Erectile dysfunction

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522.

In every instance where the Rating Schedule does not provide a compensable percentage evaluation for a Diagnostic Code, a noncompensable evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. § 4.31.

The Board concedes the Veteran has erectile dysfunction.  Absent evidence of penile deformity, a compensable rating is not assignable for erectile dysfunction or sterility under Diagnostic Code 7522.  As the criteria for a compensable rating under Diagnostic Code 7522 are not met, a noncompensable rating is proper pursuant to 38 C.F.R. § 4.31.  The Board points out that special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) (West 2002) has in fact been awarded.

	II.  Effective date claims 

Except as otherwise provided, the effective date of an award of an increase shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  38 C.F.R. § 3.155.

A.  PTSD 

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A report of contact dated April 22, 2008 discloses that a VA employee contacted the Veteran by telephone to clarify his claim.  The Veteran stated he was filing a claim for, among other disabilities, PTSD.

By rating action dated July 2008, the RO granted service connection for adjustment disorder with anxiety, but denied the Veteran's claim for service connection for PTSD.  A 30 percent evaluation was assigned, effective April 22, 2008.  The Veteran was notified of this determination and his right to appeal in a July 2008 letter.

When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  In a statement received on December 23, 2008, the Veteran again indicated he wanted to reopen the claim for service connection for PTSD.  Accordingly, the July 2008 rating decision is not final.

The Veteran was diagnosed with PTSD on a VA psychiatric examination in May 2009.

In an August 2009 rating decision, the RO granted service connection for PTSD, effective December 23, 2008.

Under the circumstances of this case, in light of the fact that the Veteran's initial claim for service connection for PTSD was submitted on April 22, 2008, and that, following the denial of that claim, he continued to pursue it, the Board finds that the effective date for the award of service connection is April 22, 2008.  

There is no basis for any date prior to April 22, 2008.  The Board acknowledges a PTSD screening at a VA outpatient clinic was positive in September 2007; that an impression of rule out PTSD was given in October 2007; and that PTSD was diagnosed in March 2008.  In this regard, the mere presence of medical evidence cannot be construed as informal claim for a disability for which service connection has not already been established.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the appellant had not been granted service connection for his anxiety disorder, the mere receipt of medical records cannot be construed as an informal claim).

B.  Peripheral neuropathy 

The Veteran submitted a statement to the VA on July 12, 2005.  He stated that he was writing to check on the status of his claim to have his disability increased.  He reported that since the time of his previous evaluation he had been diagnosed with peripheral neuropathy.  

The RO granted service connection for peripheral neuropathy of each lower extremity in January 2006.  This was based on the diagnosis of peripheral neuropathy of the lower extremities on a VA examination in October 2005.

Private medical records received during the course of the Veteran's appeal reflect he was seen by a private physician on November 1, 2004 for a diabetic follow-up.  It was reported the Veteran had insulin requiring diabetes that was complicated by peripheral neuropathy.  An examination revealed decreased monofilament sensation bilaterally.

The Board finds, therefore, that the award of service connection for peripheral neuropathy should be November 1, 2004, the date on which it was factually ascertainable an increase in disability had occurred.  There is no basis on which an earlier effective date may be assigned.  In this regard, the Board notes that when the Veteran was seen in July 2004 for a diabetic follow-up, the private examiner noted the Veteran had diabetes without complications.  A review of systems was negative for paresthesias or weakness.  The Board concludes therefore, that November 1, but no earlier, is the proper effective date for an award of service connection for peripheral neuropathy of each lower extremity.

C.  Special monthly compensation 

The Veteran claims an earlier effective date is warranted for the grant of special monthly compensation for loss of use of a creative organ.  He argues erectile dysfunction has been present for years prior to his claim submitted in July 2005.  

As noted above, the Veteran submitted a claim for an increased rating for diabetes mellitus on July 12, 2005.  

While the VA examination in October 2005 noted the Veteran had been prescribed medication for erectile dysfunction, he has not furnished any clinical evidence to support this allegation.  In this regard, the Board notes that private medical records from 2004 to 2005 show the Veteran denied he was experiencing any diabetes related symptoms.  The Veteran was noted to have no complications of diabetes in July 2004.  The only complication of diabetes reported in November 2004 was peripheral neuropathy.  Similarly, when the Veteran was seen for a diabetes follow-up in March 2005, it was reported the Veteran had diabetes that required insulin, and that it was complicated only by nephropathy and peripheral neuropathy.  

This contradicts the Veteran's claim his erectile dysfunction was present for some time prior to his claim in July 2005.  The Board finds, accordingly, there is no basis for an effective date for an award of special monthly compensation based on loss of use of a creative organ prior to July 12, 2005.  


ORDER

An increased rating for diabetes mellitus with diabetic retinopathy is denied.

An initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

An initial compensable evaluation for erectile dysfunction is denied.  

An effective date of April 22, 2008, but no earlier, for an award of service connection for PTSD is granted.

An effective date of November 1, 2004, but no earlier, for an award of service connection for peripheral neuropathy of the left lower extremity is granted.

An effective date of November 1, 2004, but no earlier, for an award of service connection for peripheral neuropathy of the right lower extremity is granted.

An effective date of an award of special monthly compensation based on loss of use of a creative organ, prior to July 12, 2005 is denied.


REMAND

The Veteran also asserts a higher rating is warranted for nephropathy with hypertension.  The Veteran was apparently first found to have chronic kidney disease following a VA examination in January 2009.

The Veteran was admitted to a private hospital in June 2011.  He presented with syncope and acute renal failure.  He was hydrated and his renal function improved to his prior baseline.  The diagnoses included chronic kidney disease.  

It does not appear from the record that the Veteran has been afforded a recent comprehensive examination to evaluate his kidney disease.  

Under the circumstances of this case, the Board finds that additional development of the record is required.  In light of the development requested below, the claims for a separate compensable evaluation for hypertension and a total rating are deferred.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  Contact the veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his service-connected disabilities since 2011.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA nephrology examination to determine the nature and severity of the Veteran's kidney disease.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  All pertinent clinical findings should be set out in detail.

3.  Any additional development indicated should be accomplished.  This should include consideration of whether the available evidence is sufficient to adjudicate the total rating claim.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's remaining claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


